Exhibit 10.2

ACE Limited

Outside Directors Compensation Parameters

August 2011

 

  •  

Annual Retainer Fee of $230,000. Paid $140,000 in restricted stock and $90,000
cash or, at the election of the director, $230,000 in restricted stock. Includes
expectation of service on up to two committees (not counting service on
Executive Committee). No fees are payable for regular board or committee
meetings.

 

  •  

Annual premiums for committee chairs and lead director:

 

  — Audit—$25,000

 

  — Compensation—$20,000

 

  — Risk & Finance—$15,000

 

  — Nominating & Governance—$12,000

 

  — Lead director—$50,000

 

  •  

Annual premiums for selected committee service (non-chair): None.

 

  •  

Committee chair and lead director service premiums are payable in cash quarterly
or, at the election of the director, in restricted stock annually.

 

  •  

Meeting fees for “special” meetings (required to consider transactions or other
special circumstances, as determined jointly by the Lead Director and Chairman):
$2,000 per telephone meeting, $3,000 for ‘in person’ meetings. Payable in cash
quarterly.

 

  •  

Restricted stock will be awarded at beginning of the plan year (i.e. the date of
the Annual General Meeting) and become non-forfeitable at end of the plan year,
provided that the grantee has remained an ACE director continuously during that
plan year. Increases shall be paid on a pro-rated basis, based on date of award.

 

  •  

Equity ownership maintenance for outside directors:

 

  •  

Minimum equity ownership: $400,000.

 

  •  

Each Outside Director has until the fifth anniversary of his or her initial
election to the Board of Directors to achieve this minimum.

 

  •  

Previously granted restricted stock units (whether or not vested) and restricted
stock (whether or not vested) shall be counted toward achieving this minimum.

 

  •  

Stock options shall not be counted toward achieving this minimum.

 

  •  

Once a given Outside Director has achieved the $400,000 minimum equity
ownership, such requirement shall remain satisfied going forward as long as he
or she retains the number of shares valued at $400,000 based on the NYSE closing
price for the Company’s Common Shares as of the date such minimum threshold is
initially met.

 

  •  

Any vested shares held by an Outside Director in excess of the minimum share
equivalent specified above may be sold at such Outside Director’s discretion.

 

  •  

Shares may be sold after consultation with General Counsel.